NEWMAN, Circuit Judge,
dissenting in part:
The Warsaw Convention1 permits an airline to limit its liability for death or injuries suffered by an international passenger; for airlines flying to and from the United States the limit, modified by the Montreal Agreement,2 is $75,000. Before an airline receives the benefit of such a generous treaty, it should be clear that the terms of the treaty have been met. In this case, I respectfully dissent from that portion of the majority opinion holding Eastern Airlines entitled to use the Convention in defense of the claim of Efstratios Stratis because, in my view, the terms of the Convention have not been met.
Article 3 of the Convention, which we all agree is an essential requirement for a carrier’s limitation of liability, specifies that the carrier must “deliver” a passenger ticket, which, according to Article 3(1), must contain certain information including the place of destination and a statement informing the passenger of the limitation of liability. It is undisputed in this case that the ticket for Stratis’s foreign destination was never delivered to him or to anyone acting on his behalf. While Eastern’s flight from New Orleans to New York City was crashing on its approach to John F. Kennedy Airport, Stratis’s ticket from New York City to Athens awaited him at the ticket counter of Olympic Airways at JFK. Despite this clear-cut noncompliance with the Convention, the majority concludes that it nevertheless applies to limit Eastern’s liability for Stratis’s injuries. The majority appears to reason that the purpose of Article 3(l)’s delivery requirement is to afford the passenger notice of the limitation of liability so that he can, if he chooses, secure insurance, and that in this case the delivery to Stratis of Eastern’s domestic ticket for the flight from New Orleans to New York City furnished adequate notice since it contained the same explanation of the Convention that Stratis would have received from the New York City-Athens ticket, if that ticket had been delivered to him. Additionally, the majority finds an apparent contradiction between Article 3(l)’s delivery requirement and Article 3(2), which provides that the limitation of liability shall apply notwithstanding the “absence, irregularity, or loss” of the ticket. The majority seems to draw from this apparent contradiction a relaxation of the delivery requirement. In my view, the command of Article 3(1) is clear, it is not satisfied by delivery of a ticket for a domestic flight, and Article 3(2) can and should be read in a manner that avoids any contradiction with the terms of Article 3(1).
As the majority recognizes, a purpose of the ticket delivery requirement of Article 3 is to provide the passenger with notice of the limitation of liability, one of the items that this article requires the ticket to contain. When the article also requires the ticket to contain the place of “destination,” it seems clear enough that the ticket required to be delivered is the ticket that completes the international travel, since “international transportation” is defined by the Convention to mean “transportation in which, according to the contract made by the parties, the place of departure and the place of destination . . . are situated . . . within the territories of [two signatory nations].” 3 In this case, “destination” as used in Article 3 must mean Athens; if Stratis’s *418destination was not in a country other than the United States, the Convention would not even arguably apply to his flight from New Orleans to New York City. I do not doubt that when the ticket delivery requirement of the Convention has been met, the Convention applies to the domestic leg of an international journey. But I find nothing in the Convention that excuses non-delivery of the ticket for travel to the foreign destination simply because the ticket for the domestic segment of a trip contains notice of the liability limitation applicable to foreign travel.
There is good reason for the Convention drafters to have insisted that notice of the limitation of liability be provided by the ticket for travel to the foreign destination. The notice appearing in both the undelivered Olympic ticket and the delivered Eastern ticket appears under the caption, “Advice to International Passengers on Limitation of Liability.” A traveler on the domestic leg of an ultimately foreign journey might well fail to read the notice, thinking that, while on the domestic leg, he is not an “international passenger” to whom the notice is directed. However, this same caption appearing in his ticket to his foreign destination is more likely to attract his attention since he should reasonably expect a notice captioned “Advice to International Passengers” to apply to a holder of a ticket to a foreign destination. Once alerted to the notice by a caption appearing in his foreign travel ticket, he then learns from the text of the notice that “on a journey involving an ultimate destination or a stop in a country other than the country of origin” a Convention limiting liability is applicable to “the entire journey, including any portion entirely within the country of origin....”4
Another reason why Article 3 should be interpreted to require delivery of the ticket for the passenger’s foreign destination is the increased opportunity for a passenger to gain notice of important items like limited liability in a language he understands. Judicial notice may be taken of the fact that while English is the international language of air travel, tickets issued by most carriers, including Olympic, print Warsaw Convention and other information in both English and the language of the carrier’s country. A Greek passenger flying from New York City to Athens on Olympic Airways will be informed of the limitation of liability in Greek.5 Of course, many travelers are subject to the Warsaw Convention when they fly from one country to another on a carrier based in a country whose language they do not understand, but delivery of the ticket for travel to the foreign destination will increase comprehension for many travelers,6 and would have been more informative for Stratis. In any event, delivery of that ticket is what the Convention requires. For the Convention to apply to Stratis, there must be delivery of his ticket for transportation to his “destination,” Article 3(l)(b), which was Athens, whether that transportation is provided “under the form of a single contract or of a series of contracts,” Article 1(3).
The majority asks, “If the ‘absence’ of a ticket does not affect the existence of the contract [per Article 3(2)] but the carrier ‘must deliver’ a ticket [per Article 3(1)], *419what did the treaty-writers intend?”, supra, at 412-414. I think the answer is obvious. They intended, just as they said, that a ticket must be delivered to the passenger; thereafter, the absence, even the loss, of that ticket when the passenger arrives to board the plane does not impair the contract of transportation or remove the limitation of liability. The second sentence of Article 3(2) supports this interpretation. By removing the limitation of liability for a carrier who accepts a passenger to whom a ticket has not been delivered, the Article plainly implies that the “absence” of a ticket mentioned in the first sentence pertains to a passenger to whom a ticket has previously been delivered. With delivery, there is limited liability even if the ticket is later absent; without delivery, there is no limitation of liability. At a minimum, this reading of both subsections of Article 3 follows the traditional approach of according, whenever possible, a consistent reading to all the language of a document.
I fully agree with the majority that, under our prior decisions, the possible unfairness of the Convention is no reason to construe it narrowly. But surely its unfairness is not a reason to construe it broadly. If there ever was a case where an entity seeking a windfall7 from the terms of a provision should be held to a literal application of those terms, it is a common carrier seeking refuge in a limitation of liability. See Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199 (2d Cir. 1982) (hotel not entitled to statutory limitation of liability for loss of guest’s property where terms of liability not strictly observed, even though hotel furnished guest with notice of the limitation).
I dissent from the ruling affording Eastern Airlines the protection of the Warsaw Convention. I concur in all other portions of Judge Oakes’ opinion for the Court.

. Convention for the Unification of Certain Rules Relating to International Transportation by Air, 49 Stat. 3000, 49 U.S.C. following § 1502 (1976).


. Agreement Relating to Liability Limitations of the Warsaw Convention and the Hague Protocol, Agreement CAB 18900, approved by CAB Order No. E-28680, 31 Fed.Reg. 7302 (1966), 49 U.S.C. following § 1502 (1976).


. The definition also includes transportation in which the place of departure and the place of destination are in the same signatory nation “if there is an agreed stopping place within a territory subject to the ... authority of another power, even though that power is not a signatory to this convention.” Article 1(2).


. The passenger may not understand that “portion” means a distinct leg of the journey on a carrier different from the overseas carrier and not just the part of the flight to a foreign destination that occurs above the land area of the country of origin, but at least the notice, captioned so as to catch his attention, may reasonably be relied upon to prompt further inquiry.


. Presumably, this Court’s prior rejection of the adequacy of a “virtually invisible” notice of limitation of liability was premised on the idea that the passenger should have an opportunity to read the notice. Lisi v. Alitalia-Linee Aeree Italiane, S.p.A., 370 F.2d 508, 514 (2d Cir. 1966), aff’d without opinion by an equally divided court, 390 U.S. 455, 88 S.Ct. 1193, 20 L.Ed.2d 27 (1968). The record does not disclose a translation of “limitation of liability,” but we may be confident that one is available. See Akins, The Greeks Had a Word For It (1930).


. Toward that end, many carriers, including Olympic, print ticket notices in other languages in addition to English and the language of the country in which the carrier is based.


. For Eastern Airlines transporting Stratis from New Orleans to New York City, application of the Convention is unquestionably a windfall. Unlike carriers transporting passengers from one country to another, which at least have the opportunity to adjust their level of liability insurance in light of the Convention’s limitation of liability, Eastern had no idea that Stratis was on the domestic leg of an international journey and thus had no occasion to adjust its liability insurance in light of such a circumstance. Eastern would have had such knowledge if it had issued and delivered to Stratis a series of tickets for the entire journey, including the final leg to Athens. In that event, Eastern’s entitlement to the Convention’s protection would have been indisputable, even though the limitation of liability would probably have remained a windfall.